269 F.2d 516
106 U.S.App.D.C. 69
Lawrence M. BLUMENTHAL, Appellant,v.DISTRICT OF COLUMBIA, Appellee.
No. 14752.
United States Court of Appeals District of Columbia Circuit.
Argued May 14, 1959.Decided June 4, 1959.

Appeal from the United States District Court for the District of Columbia; Alexander Holtzoff, District Judge.
Mr. Arthur L. Willcher, Washington, D.C., for appellant.
Mr. Richard W. Barton, Asst. Corp. Counsel, for the District of Columbia, with whom Messrs.  Chester H. Gray, Corp. Counsel, Milton D. Korman, Principal Asst. Corp. Counsel, and Hubert B. Pair, Asst. Corp. Counsel, were on the brief, for appellee.
Before WASHINGTON, DANAHER and BASTIAN, Circuit Judges.
PER CURIAM.


1
This is an appeal from the granting of a motion for summary judgment in a case where plaintiffs asked the court to declare as void the dedication of certain land for public streets and the acceptance of such dedication by the Commissioners of the District of Columbia, and to declare the title to the real property involved to be in the plaintiffs as successors in interest to the parties dedicating.


2
We find no error.  Cf. Barnard v. Commissioners of the District of Columbia, 1957, 100 U.S.App.D.C. 404, 246 F.2d 685.


3
Affirmed.